Case 2:20-cv-00217-RBS-DEM Document 67 Filed 10/27/20 Page 1 of 3 PagelD# 842

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
JTH TAX, LLC, et al.,
Plaintiffs,
Vv. CIVIL NO. 2:20cv217
BABLU SHAHABUDDIN,
Defendant.
MEMORANDUM ORDER

On September 16, 2020, JTH Tax, LLC d/b/a Liberty Tax Services
and SiempreTax+, LLC (“the Plaintiffs”) filed a Motion for
Reconsideration (“Motion”) of the court’s Order dated August 7,
2020, denying the Plaintiffs’ request for a preliminary
injunction. ECF Nos. 60-61. Plaintiff Bablu Shahabuddin filed a
Memorandum in Opposition on September 29, 2020. ECF No. 63. The
Plaintiffs filed their reply on October 5, 2020. ECF No. 66. The
Motion has been fully briefed and is ripe for decision.

I. Procedural History

On March 17, 2020, the Plaintiffs filed a Complaint against
Shahabuddin and other Defendants, who have since been dismissed,
in the Southern District of New York. ECF No. 1. On March 23, 2020,
the Plaintiffs filed the First Amended Complaint against
Shahabuddin and the same defendants, ECF No. 4, and a Motion for
Temporary Restraining Order and Preliminary Injunction,

ECF No. 11.
Case 2:20-cv-00217-RBS-DEM Document 67 Filed 10/27/20 Page 2 of 3 PagelD# 843

On April 29, 2020, the Southern District of New York
transferred the case to this court. ECF No. 35. The same day, the
Plaintiffs filed a new Motion for Temporary Restraining Order and
Preliminary Injunction. ECF No. 37. On August 7, 2020, the court
issued a Memorandum Order denying the Plaintiffs’ request for
preliminary injunctive relief, concluding that “the Plaintiffs
have not demonstrated that they will suffer irreparable harm absent
an injunction.” ECF No. 62 at 14. The Plaintiffs filed the instant
Motion for Reconsideration on September 16, 2020. ECF No 60-61.

II. Legal Analysis

The court may revise an interlocutory order “at any time
before the entry of a judgment adjudicating all claims.” Fed. R.
Civ. P. 54(b). Courts generally do not depart from a prior
interlocutory ruling unless “(1) a subsequent trial produces
substantially different evidence, (2) controlling authority has
since made a contrary decision of law applicable to the issue, or
(3) the prior decision was clearly erroneous and would work
manifest injustice.” Am. Canoe Ass’n v. Murphy Farms, Inc., 326
F.3d 505, 514-15 (4th Cir. 2003). “Moreover, the court should not
reevaluate the basis upon which it made a prior ruling, if the
moving party merely seeks to reargue a previous claim.” Evans v.

Trinity Indus., Inc., 148 F. Supp. 3d 542, 544 (E.D. Va. 2015)

 

(Smith, C.J.) (quotation marks omitted).
Case 2:20-cv-00217-RBS-DEM Document 67 Filed 10/27/20 Page 3 of 3 PagelD# 844

As a basis for the Motion, the Plaintiffs assert that the
court erred in concluding that the Plaintiffs had not shown that
they will suffer irreparable harm absent an injunction. ECF No. 61
at 5-10. However, the issue of irreparable harm was briefed by the
parties and addressed by the court in its Order denying the
Plaintiffs’ request for preliminary injunctive relief. See ECF
Nos. 38 at 5-7, 45 at 5, 11-12, 47 at 9-11, 55 at 13-15. Thus, the
Plaintiffs “do not suggest that the court has made an error of
‘apprehension,’ but instead, simply flesh out the same arguments
they put forth in their earlier briefing.” Evans, 148 F. Supp. 3d
at 546. “This is not a valid basis to grant a motion to reconsider
pursuant. to Rule 54(b6).” Id.

III. Conclusion

For the reasons stated herein, the Plaintiffs’ Motion for
Reconsideration, ECF No. 60, is DENIED. The Clerk is DIRECTED to
send a copy of this Memorandum Order to counsel of record for the

parties in this case.

lsh
Rebecca Beach Smith
Senior United States District Judge

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

IT IS SO ORDERED. EB.

 

october 2], 2020
